Title: To Benjamin Franklin from Mounier & Denis, 19 November 1778
From: Mounier & Denis
To: Franklin, Benjamin


Monseigneur!
Middelbourg en Zelande ce 19 Novembre 1778.
Nous prennons la liberté, de nous adresser a vous, pour vous enformer que notre Navire Neerlants Welvaart M. [Maitre] Cornelis Thomasse Wesseling parti de Leverpool avec une Cargaison pour Naples & Salerno en Italie, chargé pour Compte Italien, ä eté pris par les Americains, qui l’ont emmené avec eux, en Nouvel Angleterre en Amerique, comme nous avons eté enformé par nos Gazettes, nous vous Solliciterions Monseigneur, de vouloir vous interesser en notre faveur ä ce Sujet, & de faire en Sorte que ce navire soit laissé libre, son fret paÿé, & que l’on nous dedomageroit en quelqué façon du retard qui ä eté occasionné par cette prise, nous ne doutons pas cependant ou il aura deja eté donné libre, &c. parce que ni le navire ni sa Cargaison; ont merité d’etre pris ou Confisqué.—
L’anné passé un navire francois ä ce que nous Sommes informés ä eu le meme Sort que le notre, mais il ä eté donné directement libre, & son fret paÿé.—
Nous recommandant dans votre protection nous avons l’honneur d’etre avec une parfaite Consideration Monseigneur! Vos tres humbles tres ob servitr.
Mounier & Denis
 
Endorsed: answer’d
Notation: Mouniere et Denis Middelbourg 19. 9bre. 1778.
